PER CURIAM.
Thomas Goodale appeals the summary denial of his motion for post-conviction relief, in which he raised three grounds for relief. We affirm the denial of relief as to appellant’s second and third claims without further comment, but reverse and remand for further proceedings as to his first claim.
In his first ground, appellant alleged that his plea was involuntarily induced by defense counsel’s promise that he would receive a reduced sentence in a facility in which he would receive help for the “problem” giving rise to his criminal conduct. The trial court summarily denied relief, finding this claim to be conclusively refuted by the written plea agreement and the transcript of the plea proceedings. In light of State v. Leroux, 689 So.2d 235 (Fla. 1996), we conclude that these portions of the record do not conclusively refute appellant’s claim, although we note in fairness to the trial court that it did not have the benefit of Leroux at the time it rendered the order at issue here.
Accordingly, we reverse the trial court’s summary denial of relief as to the first claim raised in appellant’s motion for post-conviction relief and remand with directions to conduct further proceedings pursuant to Florida Rule of Criminal Procedure 3.850(d).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED.
ALLEN, WEBSTER and MICKLE, JJ., concur.